Citation Nr: 1812885	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-14 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to payment of agent fees in the amount of $9,929.79 from past-due benefits payable to the Veteran as the result of an August 2014 rating decision.


(The issues of entitlement to service connection for a bilateral ankle disability, cervical spine disability, a dental disorder for compensation purposes, and a dental disorder for the purpose of obtaining outpatient dental treatment, as well as the issues of entitlement to increased ratings for folliculitis of the scalp, a low back disability, and an adjustment disorder, are addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1979 to February 1983 and in the Coast Guard from July 1983 to November 2000.  The appellant was the Veteran's agent; he withdrew representation in December 2014.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Claims for payment of attorney fees from past-due benefits are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  See, e.g., Cornell v. McDonald, 28 Vet. App. 297, 305-06 (2016).  The law includes special requirements for such claims.  See 38 U.S.C. § 7105A; 38 C.F.R. § 19.100-19.102; see also 38 C.F.R. §§ 20.500-20.504.

Under applicable regulations, all interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

In the present case, not all of the procedural requirements have been met.  Although April 2015 correspondence states otherwise, the record does not contain the notification sent to the Veteran of the November 2014 decision that denied payment of fees to his former agent.  Furthermore, the April 2015 letter notified the Veteran that his former agent had not perfected an appeal of the denial for entitlement to agent fees in the amount of $9,929.79 and that as a result the funds would be released to him shortly.  See Notification Letter received in April 2015.  

Significantly, his former agent responded to the notification letter by informing the RO that he had never received the SOC, and he enclosed a substantive appeal.  See Third Party Correspondence received in April 2015.  The RO later sent the appellant a copy of the SOC and accepted the substantive appeal as timely.  See Correspondence received in April 2016.  However, there is no evidence that the Veteran was ever given notice of this action.  Consequently, the Veteran, who is an interested party must be given notice of the initial decision and of the content of the appellant's substantive appeal before any decision can be made on the merits of the appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure the Veteran is given complete notice regarding the appeal of the denial of attorney fees pursuant to 38 C.F.R. §§ 19.100-19.102.  Specifically, ensure the Veteran is provided original denial dated November 17, 2014 and the content of the appellant's substantive appeal.  The Veteran should also be advised of the 30-day period for filing an answer to the appellant's substantive appeal as provided by 38 C.F.R. § 20.502.  If the Veteran responds, notice should be provided to the appellant.  Any other development deemed necessary by the response should also be completed.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case, implementing contested claims procedures.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

